Citation Nr: 1130888	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-19 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, fibromyalgia, and residuals of Lyme's disease. 

2.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity. 

3.  Entitlement to an initial disability evaluation in excess of 10 percent for the service-connected thoracolumbar strain with degenerative joint disease. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to January 1987 and from June 1989 to June 1993.  She also served with the Ohio National Guard until January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2005 and February 2006 of the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in October 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for chronic fatigue syndrome, fibromyalgia and residuals of Lyme's disease and service connection for carpal tunnel syndrome of the right upper extremity are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.



FINDING OF FACT

The service-connected thoracolumbar strain with degenerative joint and disc disease currently is shown to be productive of a disability picture manifested by a functional loss due to pain with repetitive motion that more nearly approximates that of forward flexion restricted to less than 60 degrees, but not less than 30 degrees based on examination results first demonstrated in November 2009; findings of muscle spasm, guarding, abnormal mobility, abnormal spine contour, abnormal gait, incapacitating episodes, ankylosis or flexion limited to less than 60 degrees were not shown during the earlier part of the appeal. 


CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation of 20 percent and no more for the service-connected thoracolumbar strain with degenerative joint disease were initially met in November 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided the VCAA notice letters to the Veteran in March 2004, August 2005, and February 2011.   

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Veteran was not provided with Dingess notice for the issue on appeal.  However, the Board finds that the Veteran has actual knowledge of the how disability ratings and effective dates for the award of benefits are assigned.  

Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The Veteran was provided Dingess notice for other claims in April 2007, during the pendency of the current claim.  Also, the Veteran was provided notice of the pertinent rating criteria in the statement of the case.  

The Veteran's actions are also indicative of her actual knowledge of the requirements for substantiating her increased rating claim.  The Veteran described her current symptoms to the VA examiners.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate an increased rating claim and how effective dates are awarded.  

In this case, the Veteran had a meaningful opportunity to participate effectively in the processing of her claim, and any error regarding VCAA notice including any timing error was not prejudicial.  See Overton v. Nicholson, 20 Vet. App. 427, 439 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  Service treatment records are associated with the claims folder.  The treatment records from the Veteran's chiropractor were obtained and associated in the claims file.  The VA treatment records and Social Security Administration records also have been obtained and associated with the claims file.  

The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in April 2004, September 2006, November 2009 and February 2011, in order to obtain medical evidence as to the severity of the service-connected low back disability.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disability.    

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court of Appeals for Veterans Claims (Court) discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010). 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected thoracolumbar strain with degenerative joint disease.  

In order for a rating in excess of 10 percent to be assigned under the rating criteria, the evidence must establish forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

The medical evidence of record shows that the range of motion of the thoracolumbar spine was as follows: forward flexion was to 90 degrees; extension was to 20 to 35 degrees; left lateral flexion was to 20 to 40 degrees; right lateral flexion was to 20 to 40 degrees; left lateral rotation was to 20 to 40 degrees; and right lateral rotation was to 20 to 40 degrees.  See the VA examination reports dated in April 2004, September 2006, November 2009, and February 2011.    

The combined range of motion of the thoracolumbar spine was from 190 to 285 degrees.   

The Board finds that the criteria for a 20 percent rating has not been met based upon the demonstrated range of motion of the thoracolumbar spine.  The VA examinations showed that forward flexion was performed beyond 60 degrees and the combined range of motion of the lumbar spine including pain was more than 120 degrees.   

There is no objective evidence of muscle spasm or severe guarding.  There is no evidence of abnormal gait.  The VA examination report dated in November 2009 indicated that the Veteran had an antalgic gait.  However, the examiner also noted that the examination of the Veteran was somewhat inconsistent with her physical complaints.  The February 2011 VA examination report indicates that gait was normal.  

At the April 2004 VA examination, the examiner noted that there was no objective evidence of pain on motion on physical examination, although the Veteran had subjective complaints of pain on extension at 30 degrees and at 20 degrees on lateral bending and rotation.  Muscle strength was 5/5.  The examiner indicated that the Veteran had excellent motion in the spine and the disability was mild.  

A September 2006 VA neurological examination indicated that a motor examination revealed no weakness, atrophy or fasiculations.  Muscle tone was normal.  

At the April 2007 VA examination, there was a normal range of motion of the spine without pain or tenderness.  

The November 2009 VA examination indicated that there was pain at extreme extension and throughout lateral bending and rotation, however, the veteran was able to forward flex to 90 degrees.  The examiner indicated that the Veteran was able to maintain the range motion without fatigue, weakness, lack of endurance or incoordination.  There was increased pain in flexion with repetitive motion.   

Significantly, the VA examiner added that the Veteran's complaints of having quite debilitating symptoms on a daily basis were somewhat inconsistent with examination findings in that she had a range of motion that was "quite good."

However, the VA examiner opined that, given her complaints of daily symptoms, she was "quite limited by her back pain"  

Given these most recent examination results, the Board finds that the functional loss due to pain caused by the service-connected thoracolumbar spine strain with degenerative joint and disc changes currently is productive of a disability picture that more closely resembles that of restriction of forward flexion to less than 60 degrees, but not less than 30 degrees, as contemplated by the next higher rating of 20 percent when additional impairment following repetitive motion is considered.  

The medical evidence establishes that, to the extent that the Veteran still has flexion to 90 degrees, the overall findings do not approach a current level of incapacity that would equate with one manifested by ankylosis or forward flexion limited to less than 30 degrees.  

Thus, on this record, an increased rating of 20 percent, but no more for the service-connected thoracolumbar disability is assignable based on the findings of the November 2009 examination.  

A higher rating also is not warranted under Diagnostic Code 5243.  The evidence establishes that the Veteran has lumbar spine degenerative disc disease.  However, the evidence does not establish that the service-connected thoracolumbar spine disability causes incapacitating episodes having a total duration of at least two weeks during the past 12 months.  

At the VA examination in February 2011, the Veteran reported having no incapacitating episodes in the past 12 months.  

The treatment records do not show physician prescribed bedrest.  Thus, the Board finds that a disability evaluation in excess of 10 percent for the thoracolumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In addition, the medical evidence shows that the service-connected thoracolumbar spine disability does not cause a separate associated neurologic disability.  

The April 2004 VA examination report indicates that the veteran did not have any radicular complaints.  The examination revealed symmetrical reflexes, normal muscle strength, and normal sensation.  There was no clonus.  Straight leg raise was negative.  The examiner indicated that neurological examination was normal.  

The Veteran underwent an electromyography and nerve conduction studies in September 2004.  The report indicates that there were mild chronic changes that were non diagnostic but might be seen with mild chronic stable bilateral L4 radiculopathies, lumbar stenosis, or old lumbar radiculitis with reinnervation.  There was no evidence of diffuse peripheral neuropathy.  

A September 2006 VA neurological examination revealed no weakness, atrophy or fasciculation on motor examination.  There was normal muscle tone.  Sensory examination revealed no dermatonal or peripheral pattern of sensory loss.  

The November 2009 VA examination report indicates that sensory examination was intact without dermatomal deficits.  There was no clonus.  

The February 2011 VA examination indicated that there was no motor or sensory deficits to the lower extremities.  

As such, the Board concludes that a separate rating for a neurological disability is not warranted.  

The Board further finds that a staged ratings are assignable in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 10 percent evaluation is warranted for the service-connected thoracolumbar spine disability for the initial period of the appeal.  Accordingly, a staged rating under Fenderson is warranted. 

The Board has also considered whether a higher extraschedular rating is warranted for the service-connected thoracolumbar disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Here, the rating criteria are found to reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion, muscle spasm and abnormal mobility of the spine.  

Thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Thus, the Board finds no basis for referring the case for an extraschedular evaluation.   

Accordingly, on this record, an increased evaluation of 20 percent, but not higher for the service-connected thoracolumbar strain with degenerative joint and disc disease is assignable based on the November 2009 examination findings.



ORDER

An increased, current rating of 20 percent, but no higher for the service-connected thoracolumbar strain with degenerative joint and disc disease beginning in November 2009 is granted, subject to the regulations controlling disbursement of VA monetary benefits. 


REMAND

The Board finds that the RO did not comply with the Board's remand instructions in the January 2011 remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the January 2011 remand, the Board instructed the RO to take appropriate steps to verify the Veteran's dates of active duty for training and inactive duty for training with the Ohio National Guard from 1993 to 2005, and if possible, obtain the specific dates of active duty for training and/or inactive duty for training.  

The Board notes that the Veteran's periods of active duty are verified and the date of the December 2002 injury is verified as active duty for training.  However, the remaining National Guard service has not been verified.  

A review of the record shows that the RO did not contact the appropriate organization to obtain verification of the Veteran's service.  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training or inactive duty for training.  

38 C.F.R. § 3.6 (d)(4) indicates that inactive duty training includes duty other than full time duty performed by a member of the National Guard of any state under 32 U.S.C. 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  

38 C.F.R. § 3.6 (c)(3) indicates that active duty training includes full time duty performed by a member of the National Guard of any state under 32 U.S.C. 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  

Lastly, the RO should also contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and non-VA clinical records referable to treatment of the chronic fatigue syndrome, fibromyalgia, lyme disease, and right carpal tunnel syndrome.    

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that she may submit evidence to support her claim.   

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited handling is requested.)

1.  The RO should take all indicated action to contact the appropriate organization to include the Ohio National Guard in order to verify the dates of the Veteran's service with the Ohio National Guard from 1993 to 2005.  

The RO should contact the Air National Guard at the Springfield Air National Guard Base, 178th Fighter Wing, Springfield-Beckley Municipal Airport, Springfield, Ohio, and the State of Ohio Adjutant General's Department, 2825 West Dublin Granville Road, Columbus, Ohio, 43235-2789, in additional to any other appropriate source in order to verify the dates of the Veteran's active duty for training and inactive duty for training service.    

2.  The RO should take appropriate steps to contact the Veteran and ask her to identify all VA and non-VA medical treatment sources for the claimed chronic fatigue syndrome, fibromyalgia and Lyme's disease and the claimed right carpal tunnel syndrome.  

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of her claim to VA.

3.   Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative who should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  

Department of Veterans Affairs


